Appeal by the defendant from a judgment of the Supreme Court, Queens County (Posner, J.), rendered December 2, 1986, convicting him of endangering the welfare of a minor, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Although the jury’s verdict acquitting the defendant of rape in the second degree and convicting him of endangering the welfare of a minor appears to be factually inconsistent, the verdicts, as the defendant concedes, are not repugnant and, *702thus, will not be disturbed on appeal (see, People v Goodfriend, 64 NY2d 695, 697; People v Tucker, 55 NY2d 1, 7). Moreover, the defendant’s challenge to the propriety of the prosecutor’s summation remarks have not been preserved for appellate review since the challenged remarks were either unobjected to by defense counsel (CPL 470.05 [2]) or, in one instance, were followed by a curative instruction to which no exception was taken (see, People v Jalah, 107 AD2d 762). In any event, the prosecutor’s remarks, while perhaps better left unsaid, did not' constitute reversible error. Mollen, P. J., Mangano, Hooper and Spatt, JJ., concur.